705 N.W.2d 181 (2005)
Laree E. HUFF, Respondent,
v.
NORTHWEST AIRLINES CORP., and Liberty Mutual Insurance Company, Relators.
No. A05-604.
Supreme Court of Minnesota.
October 18, 2005.
Robin Simpson, Radd Kulseth, Aafedt, Forde, Gray, Monson & Hager, P.A., Minneapolis, MN, for relators.
James A. Batchelor, Batchelor Law Firm, Minneapolis, MN, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed February 24, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/ Helen H. Meyer
Associate Justice